In an action to recover damages for personal injuries and injury to property sustained as the result of an assault, defendant Michael A. Bell appeals from a judgment of the Supreme Court, Westchester County (Rubenfeld, J.), dated November 4,1981, which, after a jury trial, was in favor of plaintiff and against him in the principal amount of $25,117, representing *765$10,117. compensatory damages and $15,000 punitive damages. Judgment modified, on the law and the facts, by eliminating the $10,000 awarded for compensatory damages on the first cause of action, thereby reducing the principal amount of the judgment to $15,117, and adding a provision severing the action as between plaintiff and defendant Michael A. Bell and granting a new trial limited to the issue of compensatory damages under the first cause of action, unless plaintiff shall serve and file in the office of the clerk of the Supreme Court, Westchester County, a written stipulation consenting to reduce the verdict on the first cause of action to $5,000, and to the entry of an amended judgment accordingly. As so modified, judgment affirmed, without costs or disbursements. Plaintiff’s time to serve and file a stipulation is extended until 30 days after service on him of a copy of the order to be made hereon, with notice of entry. In the event plaintiff so stipulates, then the judgment, as so reduced and amended is affirmed, without costs or disbursements. No issue as to liability was presented on this appeal. In our opinion, the verdict on the first cause of action was excessive to the extent indicated. O’Connor, J. P., Bracken, Niehoff and Boyers, JJ., concur.